Order entered February 4, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01302-CV

  GUARDIANSHIP OF MARTHA T. LATTIMORE, AN INCAPACITATED PERSON

                        On Appeal from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2014-1-166P

                                             ORDER
       We GRANT appellant’s February 2, 2015 motion for leave to file a supplemental

jurisdictional brief. We ORDER the supplemental jurisdictional brief tendered to this Court on

February 2, 2015 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE